2014 UT App 183
_________________________________________________________

               THE UTAH COURT OF APPEALS

                         STATE OF UTAH ,
                     Plaintiff and Appellee,
                                 v.
                        EARL PATTERSON ,
                    Defendant and Appellant.

                       Per Curiam Decision
                        No. 20130306-CA
                       Filed August 7, 2014

            Eighth District Court, Vernal Department
               The Honorable Edwin T. Peterson
                          No. 111800437

          Colleen K. Coebergh, Attorney for Appellant

               Sean D. Reyes and Kris C. Leonard,
                     Attorneys for Appellee

      Before JUDGES JAMES Z. DAVIS, STEPHEN L. ROTH , and
                  MICHELE M. CHRISTIANSEN .


PER CURIAM:

¶1     Earl Patterson appeals his conviction after a guilty plea to a
charge of rape of a child and the trial court’s denial of his motion
to withdraw his guilty plea. We affirm.

¶2    Patterson argues that the trial court erred in denying his
motion to withdraw his guilty plea because he could not hear well
enough to understand the proceeding and because he did not
understand the plea agreement. He also asserts that he was not
properly informed of the minimum mandatory sentence for the
                          State v. Patterson


charge and that the plea was inappropriately transformed into an
Alford plea.1

¶3     A guilty plea “may be withdrawn only upon leave of the
court and a showing that it was not knowingly and voluntarily
made.” Utah Code Ann. § 77-13-6(2)(a) (LexisNexis 2012). To show
that a plea was not knowingly and voluntarily made, a defendant
must show either that he did not in fact understand the nature of
the constitutional protections that he was waiving or that his
understanding of the charge was so lacking that the plea cannot
stand as an intelligent admission of guilt. State v. Alexander, 2012
UT 27, ¶ 23, 279 P.3d 371. The denial of a motion to withdraw a
guilty plea is reviewed for abuse of discretion. State v. Lovell, 2011
UT 52, ¶ 5, 262 P.3d 803.

¶4     Patterson has not shown that the trial court abused its
discretion in denying his motion to withdraw his plea. Although he
asserts that he did not understand the proceedings because he
could not hear, the record shows otherwise. At the beginning of his
change-of-plea hearing, the trial court was notified that Patterson
was hard of hearing. With the participation of Patterson, trial
counsel, and the trial court, a level of speaking was settled upon
that permitted Patterson to hear the proceeding. Patterson told the
court the level was appropriate, and he did not indicate any
difficulty hearing through the entire proceeding; he did not ask for
anything to be repeated, nor did he state that he could not hear the
interactions. He responded appropriately to questions and
participated in the proceeding seemingly without difficulty.

¶5     Additionally, Patterson’s assertion that he did not under-
stand the change-of-plea document is not supported by the record.



1. In an Alford plea, a defendant does not acknowledge guilt but
pleads guilty to the offense in recognition that the prosecution has
sufficient evidence to obtain a guilty verdict at trial. North Carolina
v. Alford, 400 U.S. 25, 28 (1970).




20130306-CA                       2                 2014 UT App 183
                           State v. Patterson


At the change-of-plea hearing, Patterson told the trial court that he
had sufficient time to discuss matters with his attorney and that he
was satisfied with the advice received. He indicated that he had
read the document, acknowledged that he had initialed each
paragraph, and acknowledged that he could read and understand
English. In addition to the written document explaining Patterson’s
rights, the trial court asked Patterson if he understood the constitu-
tional rights that he would be waiving by entering the plea.
Patterson responded to each question by indicating that he
understood the rights waived. Given this record, Patterson’s self-
serving assertions that he did not actually understand the proceed-
ings or the document do not establish that the trial court abused its
discretion in denying the motion to withdraw his plea.2

¶6      Patterson also argues that he received ineffective assistance
of counsel in the entry of his plea. To establish ineffective assistance
of counsel, Patterson must show both that counsel’s performance
was objectively deficient and that such deficient performance
prejudiced him. Strickland v. Washington, 466 U.S. 668, 687 (1984).
Although there are two parts to the required showing, there is no
need to address both parts where one is not satisfied. State v.
Person, 2006 UT App 288, ¶ 13, 140 P.3d 584. To establish prejudice
for a claim of ineffective assistance of counsel in the context of a
guilty plea, a defendant must show “that there is a reasonable
probability that, but for counsel’s errors, he would not have
pleaded guilty and would have insisted on going to trial.” State v.



2. Patterson also argues that he should have been allowed to
withdraw his plea because the plea was inappropriately changed
into an Alford plea and because he did not understand the
mandatory minimum sentence for the charge. Patterson did not
raise these arguments in his motion to withdraw his plea in the trial
court. Accordingly, they are not properly before this court and we
do not address them. State v. Dean, 2004 UT 63, ¶ 13, 95 P.3d 276
(noting that appellate courts generally will not consider issues
raised for the first time on appeal).




20130306-CA                        3                2014 UT App 183
                         State v. Patterson


Dean, 2004 UT 63, ¶ 22, 95 P.3d 276. Patterson does not assert that
he would have gone to trial or address this standard in any manner
in his brief. Accordingly, he has failed to show that any prejudice
resulted from any asserted conduct by counsel. As a result, his
claim of ineffective assistance of counsel fails.

¶7    Affirmed.




20130306-CA                      4               2014 UT App 183